DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a 
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Drawings
The drawings are objected to because fig. 1 shows no reference characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the fan itself, the blade housing, the cup, and the attractant.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The examiner recognizes that some of these features may be shown in the drawings (i.e. “the feeder”) however, it is the best practice to utilize the same terminology in both the specification and drawings not doing so presents ambiguity. Consistent terminology will provide clarity throughout the entire disclosure of the invention. It is recommended that the applicant 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the base, the rechargeable battery pack, the blade/blades, and the charging port.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the switch, the vertical housing, the blades, the fan case, the cup, the handle, and the insect attractant must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Objections
Claim 2 is objected to because of the following informality:  claim 2's dependency on claim 1 is clearly referenced in the preamble of the claim, it is improper to refer back to claim 1 again in the body of the claim as once it is referenced in the preamble claim 1 is read into claim 2.  Appropriate correction is required.
Claim 4 is objected to because of the following informality:  claim 4's dependency on claim 1 should be stated in a preamble not in the body of the claim.  Appropriate correction is required.
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See CFR 1.75(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claim 1, the phrase "a pedestal fan like structure" renders the claim indefinite because the claim include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "fan motor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the batteries" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fan case" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plurality of blades" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the insect attractant chemicals" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3, & 4 are rejected due to their dependency.
Claim 2 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 3 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 4 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, & 4 are rejected under 35 U.S.C. 103 as being unpatentable over PLANCA (WO 2004028249 A1) in view of Fang (US 20160212984 A1), Chen (US 20060080887 A1), Moore (US 20040148846 A1), and Conklin (US 9883666 B1).
For claim 1; PLANCA teaches a portable bug trapping device comprising: 
a pedestal desk fan (fig. 1-3 and page 11; lines 11-12) like structure which is further comprising: 
a base (fig. 1-3 the surface where (B) is located and page 6; lines 20-21 & 23-24), 
a switch to turn on and turn off the fan motor (fig. 1-3 (B) and page 6; lines 21-24) for the speed control of the same fan motor (page 9; lines 12-15), 
a vertical housing (fig. 1-3 (X)) is connected to the base (page 6; lines 19-21) for mounting the fan motor and the fan case (page 6; lines 19-23 & 25-28), 
a fan with the plurality of blades (fig. 1-4 (H) and page 6; 25-28) directly connected with motor (page 6; lines 21-28), and 
a fan case (fig. 1-4 (G)) which is comprising a front and a back housing around the fan (page 6; lines 25-28) for the safety of user.
PLANCA does not teach a charging port at the backside of the base for charging the batteries and running the device simultaneously by external power supply means, a space in the vertical housing for the removable and rechargeable batteries, a plurality of blades which move backward (directionally) to create reverse airflow for the suction of the insects from front side, a fine mesh fixed behind the fan made of either metal or plastic for the insects trapping and 
However, Fang teaches a portable bug trapping device comprising: 
a plurality of blades which move backward (directionally) to create reverse airflow for the suction of the insects from front side (paragraph [0032] lines 17-24) and 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to use the known technique of a portable bug trapping fan that sucks air through the front opening and expels it through the back as taught by Fang (paragraph [0032] lines 17-24) to improve the similar device as taught by PLANCA in the same way by allowing flies to be trapped within the fan. See MPEP 2143 I. (C).
Fang further teaches a removable insect attractant cup mounted in the middle of the said front housing of the fan (fig. 1-3 (20)) to release the insect's attractant chemicals like pheromones to attract the insects toward the device (paragraph [0020]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize a simple substitution of the insect repellant mechanism taught by PLANCA for the insect attractant mechanism taught by Fang to obtain the predictable results of limiting the spread of toxins and luring the insects to a secluded area. See MPEP 2143 I. (B).
The combination of PLANCA and Fang does not teach a charging port at the backside of the base for charging the batteries and running the device simultaneously by external power supply means, a space in the vertical housing for the removable and rechargeable batteries, a fine 
However, Chen does teach a portable bug trapping device including a fine mesh (fig. 1 (31) & (32)) fixed behind the fan (fig. 2 (31) & (32) in context with the device) made of either metal or plastic (paragraph [0012] lines 24-25) for the insects trapping and collection means and stopping the insects from escaping the device.
Wire is defined by Oxford Learner’s Dictionaries as “metal in the form of thin thread…”
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to combine the prior art element of the wire mesh according to known methods from Chen to the portable bug trapping device as taught by the combination of PLANCA and Fang to yield the predicable result of more effectively trapping the insects within the fan. See MPEP 2143 I. (A).
The combination of PLANCA, Fang and Chen does not teach a charging port at the backside of the base for charging the batteries and running the device simultaneously by external power supply means, a space in the vertical housing for the removable and rechargeable batteries, and the front housing further comprising a handle for means of carrying the device.
However, Moore does teach a portable insect trapping device including the front housing having a handle (fig. 2 (70)) for means of carrying the device.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to combine the prior art element of the handle according to the known methods from Moore to the portable bug trapping device as taught by the combination of 
The combination of PLANCA, Fang, Chen, and Moore does not teach a charging port at the backside of the base for charging the batteries and running the device simultaneously by external power supply means or a space in the vertical housing for the removable and rechargeable batteries.
However, Conklin does teach a charging port at the backside of the base for charging the batteries (fig. 3 (64) or (62) and column 3; lines 62-65) and running the device simultaneously by external power supply means and a space in for the removable and rechargeable batteries (column 4; 54-58).
Conklin discloses the claimed invention except for a location of the USB rechargeable batteries.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to house the batteries within the vertical column, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize a simple substitution of the power chord taught by PLANCA for the charging port and rechargeable batteries taught by Conklin to obtain the predictable result of a more portable bug trapping device. See MPEP 2143 I. (B).
For claim 2; The combination of PLANCA, Fang, Chen, Moore, and Conklin teaches all limitations as stated above.
Fang further teaches a portable bug trapping device that attracts the insects and bugs by releasing the insect attractant chemicals like pheromones in the air (paragraph [0032] lines 7-9) 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize a simple substitution of the insect repellant mechanism and air dispersion capabilities taught by PLANCA for the insect attractant mechanism and suction capabilities taught by Fang to obtain the predictable results of limiting the spread of toxins and luring the insects to a secluded area. See MPEP 2143 I. (B).
For claim 4; The combination of PLANCA, Fang, Chen, Moore, and Conklin teaches all limitations as stated above.
PLANCA further teaches a vertical housing connected to the base further comprising the measure to control the pitch (page 11; lines 5-9).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over PLANCA in view of Fang, Chen, Moore, and Conklin as applied to claim 1 above, and further in view of Ha Jin-Yong (KR 200467175 Y1).
For claim 3; The combination of PLANCA, Fang, Chen, Moore, and Conklin teaches all limitations as stated above.
The combination of PLANCA, Fang, Chen, Moore, and Conklin does not teach a portable bug trapping device comprising a hinged door at the bottom side of the back housing for removing dead insects out of the bug trap device to keep the device clean.
However, Ha Jin-Young does teach a bug trapping device comprising a hinged door at the bottom side (fig. 3 (22)) for removing dead insects out of the bug trap device to keep the device clean.
Ha Jin-Young discloses the claimed invention except for the door being located on the back side of the housing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the door on the back side of the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to combine the prior art element of the hinged door according to the known methods of Ha Jin-Young to the portable bug trapping device taught by the combination of PLANCA, Fang, Chen, Moore, and Conklin to yield the predictable result of the ability to remove deceased insects from the trap. See MPEP 2143 I. (A).
Examiner Notes
It is recommended by the examiner that applicant uses terminology that is consistent with the entire disclosure. For example: the “portable bug trapping device” of claim 1 is also referred to as “a bug trap” is claim 2 or the “hinged door” of claim 3 is referenced in fig. 2 as a “trap door” there are multiple discrepancies similar to these within the disclosure of this application.
The intended use recited in apparatus claims hold little merit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pearce (US 20180310542 A1), Zelenka (US 2764789 A), Clarke (US 2720013 A), Yaffe (US 2629149 A), and Pakeman (US 1233696 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/Christopher D Hutchens/            Primary Examiner, Art Unit 3647